Name: Commission Regulation (EC) NoÃ 215/2009 of 18Ã March 2009 concerning the classification of certain goods in the Combined Nomenclature
 Type: Regulation
 Subject Matter: tariff policy;  organisation of transport;  communications;  electronics and electrical engineering
 Date Published: nan

 19.3.2009 EN Official Journal of the European Union L 73/17 COMMISSION REGULATION (EC) No 215/2009 of 18 March 2009 concerning the classification of certain goods in the Combined Nomenclature THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (1), and in particular Article 9(1)(a) thereof, Whereas: (1) In order to ensure uniform application of the Combined Nomenclature annexed to Regulation (EEC) No 2658/87, it is necessary to adopt measures concerning the classification of the goods referred to in the Annex to this Regulation. (2) Regulation (EEC) No 2658/87 has laid down the general rules for the interpretation of the Combined Nomenclature. Those rules apply also to any other nomenclature which is wholly or partly based on it or which adds any additional subdivision to it and which is established by specific Community provisions, with a view to the application of tariff and other measures relating to trade in goods. (3) Pursuant to those general rules, the goods described in column 1 of the table set out in the Annex should be classified under the CN code indicated in column 2, by virtue of the reasons set out in column 3 of that table. (4) It is appropriate to provide that binding tariff information which has been issued by the customs authorities of Member States in respect of the classification of goods in the Combined Nomenclature but which is not in accordance with this Regulation can, for a period of three months, continue to be invoked by the holder, under Article 12(6) of Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code (2). (5) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 The goods described in column 1 of the table set out in the Annex shall be classified within the Combined Nomenclature under the CN code indicated in column 2 of that table. Article 2 Binding tariff information issued by the customs authorities of Member States, which is not in accordance with this Regulation, can continue to be invoked for a period of three months under Article 12(6) of Regulation (EEC) No 2913/92. Article3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 March 2009. For the Commission LÃ ¡szlÃ ³ KOVÃ CS Member of the Commission (1) OJ L 256, 7.9.1987, p. 1. (2) OJ L 302, 19.10.1992, p. 1. ANNEX Description of the goods Classification (CN code) Reasons (1) (2) (3) A so-called radio tuner module, designed to be incorporated in radio-broadcast receivers of the kind used in motor vehicles, together with other components such as a power supply unit, signal processors, audio amplifiers and channel memorisation circuits. The module consists of a radio frequency block, an intermediate frequency block and AM/FM demodulation circuits. The module isolates radio frequency and demodulates the audio signal without any further processing. 8527 29 00 Classification is determined by General Rules 1, 2(a) and 6 for the interpretation of the Combined Nomenclature and by the wording of CN codes 8527 and 8527 29 00. As the module has all the necessary components (a radio frequency block, an intermediate frequency block and AM/FM demodulation circuits) for receiving and processing radio-broadcasts, it is to be considered, by virtue of General Rule 2(a), to have the essential character of a complete or finished product of heading 8527. The module is therefore to be classified under that heading. Classification under heading 8529 as a part suitable for use solely or principally with an apparatus of heading 8527 is therefore excluded. The module is therefore to be classified under heading 8527 as a radio-broadcast receiver not capable of operating without an external source of power, of a kind used in motor vehicles.